Title: [Accounts on the Eastern Circuit, 7–12 June 1765.]
From: Adams, John
To: 


       
     
      
      
      £
      s
      d
     
     
      June 7th.
      1765. Paid at Goodwins for Dinners
      0:
      10:
      0
     
     
      
      Paid at Lovejoys for Lodging Suppers &c
      0:
      8:
      0
     
     
     
      June 8th.
      Paid at Springers for Horse keeping 2s:8d, at Sewals for Lodging and Breakfast and Suppers 2s:6d and at Lovejoys for Lemmons Rum and sugar 1s:4d:
      0:
      6:
      6
     
     
      
      Paid at Springers for Reckoning 3s:2d: and for Shewing Horse 1s:2d
      0:
      4:
      4
     
     
      June 9th.
      paid at Bucknams and at Lorings
      0:
      3:
      0
     
     
      
      and at Tompsons
      0:
      0:
      2
     
     
      
      paid at Toms’s for Horses 2s for Contribution 1s:2d
      0:
      3:
      2
     
     
      June 10th.
      at Millikins lodging Horse supper Breakfast
      0:
      3:
      2
     
     
      
      at Pattens
      0:
      0:
      8
     
     
      
      Highwaymen
      0:
      0:
      8
     
     
      
      at Jeffries’s
      0:
      3:
      8
     
     
      June 11th.
      at Sewals 2s. at Leavitts 1s:4d at ferry 1s
      0:
      4:
      4
     
     
      
      at Hales 6d
      0:
      0:
      6
     
     
      June 12th.
      at Hunts in Rowley for Horse lodging and Breakfast
      0:
      2:
      6
     
     
      
      at Norwoods for Dinner &c 2s at two Houses before for oats 8d at Winnisimmit 10d at Boston for Tea and Horse 1s
      0:
      5:
      6
     
     
      
      
      £2:
      16:
      2
     
    
   